Exhibit 10.13

EXECUTION VERSION

SEVENTH AMENDMENT TO THE

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter
referred to as the “Amendment Agreement”) dated as of March 15, 2017, to the
Amended and Restated Credit Agreement, dated as of July 31, 2013, by and among
EXCO RESOURCES, INC. (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors (the “Guarantors”), the LENDERS party hereto (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (“Administrative Agent”), and
the other parties named therein (such Amended and Restated Credit Agreement, and
as further amended, supplemented and/or otherwise modified prior to the date
hereof, the “Original Credit Agreement”.

W I T N E S S E T H:

WHEREAS, Section 11.02 of the Original Credit Agreement permits the Borrower and
the Lenders (or at least the requisite percentage thereof) to enter into
waivers, amendments or other modifications to the Original Credit Agreement and
the other Loan Documents, in accordance with the provisions of such
Section 11.02 of the Original Credit Agreement; and

WHEREAS, the parties desire to amend the Original Credit Agreement and the other
Loan Documents on the terms set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Defined Terms. Terms defined in the Original Credit Agreement as
amended by this Amendment Agreement (the “Amended and Restated Credit
Agreement”) and used herein shall have the meanings given to such terms in the
Amended and Restated Credit Agreement unless otherwise defined herein or the
context otherwise requires.

SECTION 2. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment Agreement, the Credit Agreement shall be amended effective as
of the Seventh Amendment Effective Date in the manner provided in this Section
2.

2.1 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Original Credit Agreement in alphabetical
order:

“1.5 Lien Collateral Documents” means the Collateral Trust Agreement, all
Collateral Trust Joinder Agreements, the Pledge Agreement, the Security
Agreement and each other Security Instrument (each as defined in the 1.5 Lien
Notes Indenture).

 

Seventh Amendment to Amended and Restated Credit Agreement    Page 1



--------------------------------------------------------------------------------

“1.5 Lien Note Documents” means the Intercreditor Agreement, the 1.5 Lien Notes
Indenture, the 1.5 Lien Collateral Documents and each other Note Document (as
defined in the 1.5 Lien Notes Indenture).

“1.5 Lien Notes” means Indebtedness consisting of the Borrower’s $300,000,000
Senior Secured 1.5 Lien Notes due 2022 that is secured by Liens on the
Collateral that are subordinate to the Liens securing the Obligations and
expressly subject to an intercreditor agreement (on terms and conditions
reasonably satisfactory to the Administrative Agent and the Majority Lenders);
provided that, (a) the terms of such Indebtedness do not provide for any
scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to a date that is at least
one hundred eighty (180) days after the Revolving Maturity Date, (except for any
offer to redeem such Indebtedness required as a result of asset sales, events of
loss, customary acceleration rights after an event of default or the occurrence
of a “Change of Control” under and as defined in the 1.5 Lien Notes Indenture),
(b) the cash interest rate (other than (x) upon the occurrence of a default or
(y) in the event of a failure to obtain required shareholder approvals in
connection with the issuance of common stock prior to the date required therein)
on the outstanding principal balance of such Indebtedness does not exceed the
prevailing market rate then in effect for similarly situated credits at the time
such Indebtedness is issued, and (c) no Subsidiary of the Borrower is required
to Guarantee such Indebtedness unless such Subsidiary is (or concurrently with
any such Guarantee becomes) a Guarantor hereunder.

“1.5 Lien Notes Indenture” means that certain Indenture dated as of March 15,
2017, among the Borrower, the Guarantors (as defined therein), Wilmington Trust
Company, as trustee and Wilmington Trust, National Association, as collateral
trustee, with respect to the issuance of the 1.5 Lien Notes, as amended,
restated, refinanced, replaced, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.

“1.5 Lien Obligations” means the obligations under the 1.5 Lien Note Documents.

“1.75 Lien Credit Agreement” means that certain 1.75 Lien Term Loan Credit
Agreement, dated as of March 15, 2017, among the Borrower, the Guarantors party
thereto from time to time, the lenders party thereto from time to time,
Wilmington Trust, National Association, as collateral agent, and Wilmington
Trust, National Association, as administrative agent, as amended, restated,
refinanced, replaced, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

 

   Page 2



--------------------------------------------------------------------------------

“1.75 Lien Debt” means Indebtedness for borrowed money incurred under the 1.75
Lien Credit Agreement that is secured by Liens on the Collateral that are
subordinate to the Liens securing the Obligations and the 1.5 Lien Obligations
and expressly subject to an intercreditor agreement (on terms and conditions
reasonably satisfactory to the Administrative Agent and the Majority Lenders);
provided that (a) the non-default cash interest rate on the outstanding
principal balance of such Indebtedness does not exceed the prevailing market
rate then in effect for similarly situated credits at the time such Indebtedness
is incurred, (b) the final stated maturity date of such Indebtedness is not
earlier than one hundred eighty (180) days after the Revolving Maturity Date (as
in effect on the date of issuance of such Indebtedness), (c) such Indebtedness
does not provide for any scheduled principal repayment, mandatory redemption or
payment of a sinking fund obligation prior to a date that is at least one
hundred eighty (180) days after the Revolving Maturity Date (except for any
mandatory redemption or offer to redeem such Indebtedness, in each case,
required as a result of asset sales, event of loss, or the occurrence of a
“Change of Control” under and as defined in the applicable 1.75 Lien Debt
Documents) and (d) no Subsidiary of the Borrower is required to Guarantee such
Indebtedness unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder.

“1.75 Lien Debt Documents” means the Intercreditor Agreement, promissory notes,
security documents, 1.75 Lien Credit Agreement, guarantees and all other
documents or instruments executed and delivered by any Credit Party in
connection with and pursuant to, the incurrence of 1.75 Lien Debt.

“Intercreditor Agreement” means (a) that certain Intercreditor Agreement dated
as of October 26, 2015 and amended as of the Seventh Amendment Effective Date
among the Administrative Agent, as Original Priority Lien Agent, Wilmington
Trust, National Association, as Second Lien Collateral Trustee and Wilmington
Trust, National Association, as Original Third Lien Collateral Trustee and
acknowledged and agreed to by each Credit Party, as the same may be amended,
restated, amended and restated supplemented or otherwise modified from time to
time in accordance with the terms therein and herein and (b) any intercreditor
agreement (on terms and conditions satisfactory to the Administrative Agent and
the Majority Lenders) entered into in substitution or replacement thereof in
connection with any Permitted Refinancing.

“Seventh Amendment” shall mean the Seventh Amendment to the Credit Agreement,
dated as of March 15, 2017, among Borrower, the Administrative Agent and the
Lenders party thereto.

“Seventh Amendment Effective Date” shall mean the Seventh Amendment Effective
Date (as defined in the Seventh Amendment).

“South Texas Properties” shall mean those certain Oil and Gas Interests and
other Property of the Credit Parties located in the counties of Dimmit, Frio, La
Salle and Zavala, Texas.

 

   Page 3



--------------------------------------------------------------------------------

2.2 Amended Definitions. The following definitions in Section 1.01 of the
Original Credit Agreement shall be and they hereby are amended and restated in
their entirety to read follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate, respectively.

“Consolidated EBITDAX” means, with respect to the Borrower and its Restricted
Subsidiaries for any period, Consolidated Net Income for such period; plus,
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income or franchise
Taxes paid or accrued; (b) Consolidated Interest Expense; (c) amortization,
depletion and depreciation expense; (d) any non-cash losses or charges on any
Swap Agreement resulting from the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) for that
period; (e) oil and gas exploration expenses (including all drilling,
completion, geological and geophysical costs) for such period; (f) losses from
sales or other dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses;
(g) workover expenses for such period; (h) losses resulting from the early
termination of any Swap Agreement (giving effect to any netting agreements); and
(i) other non-cash charges (excluding accruals for cash expenses made in the
ordinary course of business); minus, to the extent included in the calculation
of Consolidated Net Income for such period; (j) the sum of (1) any non-cash
gains on any Swap Agreements resulting from the requirements of Accounting
Standards Codification Section 815-10 (as successor to FASB Statement 133) for
that period; (2) extraordinary or non-recurring gains; (3) gains from sales or
other dispositions of assets (other than Hydrocarbons produced in the ordinary
course of business); and (4) gains resulting from the early termination of any
Swap Agreement (giving effect to any netting agreements); provided that, with
respect to the determination of Borrower’s compliance with the financial
covenant set forth in Section 7.11(c) for any period, as applicable,
Consolidated EBITDAX shall be adjusted to give effect, on a pro forma basis, to
any Acquisitions and/or Dispositions made during such period as if such
Acquisitions and/or Dispositions were made at the beginning of such period.

 

   Page 4



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (a) all cash interest paid or accrued by the Borrower and its Restricted
Subsidiaries, on a consolidated basis, in respect of Indebtedness of any such
Person, including all interest fees and costs payable with respect to the
obligations related to such Indebtedness (other than fees and costs which may be
capitalized as transaction costs in accordance with GAAP) and the interest
component of Capital Lease Obligations, all as determined in accordance with
GAAP plus (b) all cash interest paid in connection with Indebtedness permitted
hereunder to the extent that such payments are not accounted for as interest
expense pursuant to Accounting Standards Codification 470-60 or another
applicable codification.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion)
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Material Indebtedness” means Indebtedness under the Senior Notes, the 1.5 Lien
Notes, 1.75 Lien Debt, Second Lien Debt and Third Lien Debt (and, in each case,
any Permitted Refinancing thereof) and any other Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of the Borrower or any one or more of the Restricted Subsidiaries in
an aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Guarantor in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Guarantor would be required to pay if such Swap Agreement were
terminated at such time.

 

   Page 5



--------------------------------------------------------------------------------

“Permitted Investors” means (a) ESAS, (b) C. John Wilder and any Affiliate of C.
John Wilder, (c) any spouse or lineal descendants (whether natural or adopted)
of C. John Wilder and any trust solely for the benefit of C. John Wilder and/or
his spouse and/or lineal descendants, (d) Fairfax Financial Holdings Limited and
its Affiliates, (e) Gen IV Investment Opportunities, LLC and its Affiliate Vega
Asset Partners, LP, (f) OCM EXCO Holdings LLC and (g) any group (as such term is
used in clause (a) of the definition of “Change of Control”) with respect to
which Persons described in clauses (a), (b), (c), (d), (e) and (f) of this
definition own the majority of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Borrower that is owned by such
group.

“Permitted Refinancing” means any Indebtedness of any Credit Party and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used to extend,
refinance, renew, replace, defease or refund:

(a) any Existing Senior Notes, in whole or in part, from time to time, including
the refinancing or replacement of such Existing Senior Notes with the Net Cash
Proceeds of or in exchange for, 1.5 Lien Notes, Second Lien Debt, Third Lien
Debt, Indebtedness in the form of a Second Lien Substitute Facility or a Third
Lien Substitute Facility (each as defined in the Intercreditor Agreement) or
Indebtedness otherwise permitted to be incurred pursuant to Section 7.01(h) or
Section 7.01(n); provided that (i) the principal amount of such Permitted
Refinancing (or if such Permitted Refinancing is issued at a discount, the
initial issuance price of such Permitted Refinancing) does not result in the
principal amount of such Indebtedness exceeding the amount permitted under
Section 7.01(h) (plus the amount of any premiums, accrued and unpaid interest,
Indebtedness consisting of additional 1.75 Lien Debt or 1.5 Lien Notes issued
for accrued interest thereon paid-in-kind, fees and expenses incurred in
connection therewith), (ii) such Permitted Refinancing does not provide for any
scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to a date that is at least
one year after the Revolving Maturity Date (except for any mandatory redemption
or offer to redeem such Indebtedness, in each case, required as a result of
asset sales, events of loss, customary acceleration rights after an event of
default or the occurrence of a “Change of Control” under and as defined in the
applicable Indenture, 1.5 Lien Debt Documents, 1.75 Lien Debt Documents, Second
Lien Debt Documents and/or Third Lien Debt Documents), (iii) the non-default
cash interest rate on the outstanding principal balance of such Permitted
Refinancing does not exceed the prevailing market rate then in effect for
similarly situated credits at the time such Permitted Refinancing is incurred,
(iv) no Subsidiary of the Borrower is required to Guarantee such Permitted
Refinancing unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (v) to the extent such Permitted Refinancing
is or is intended to be expressly subordinate to the payment in full of all of
the Obligations, the subordination provisions contained therein are reasonably
satisfactory to the Administrative Agent and the Majority Lenders;

 

   Page 6



--------------------------------------------------------------------------------

(b) any Second Lien Debt and/or any Third Lien Debt, in whole or in part, from
time to time, including the refinancing or replacement of any Second Lien Debt
with the issuance of 1.75 Lien Debt in exchange for Second Lien Debt; provided
that (i) such Permitted Refinancing is permitted pursuant to the Intercreditor
Agreement (including Section 4.04 thereof), (ii) the principal amount of such
Permitted Refinancing (or if such Permitted Refinancing is issued at a discount,
the discounted principal amount of such Permitted Refinancing) does not result
in the principal amount of such Indebtedness exceeding the amount permitted
under Section 7.01(h) (plus the amount of any premiums, accrued and unpaid
interest, Indebtedness consisting of additional 1.75 Lien Debt issued for
accrued interest thereon paid-in-kind, fees and expenses incurred in connection
therewith) and (iii) such Permitted Refinancing does not provide for any
scheduled principal repayment, mandatory redemption or payment of a sinking fund
obligation prior to a date that is at least one hundred eighty (180) days after
the Revolving Maturity Date (except for any mandatory redemption or offer to
redeem such Indebtedness, in each case, required as a result of asset sales,
events of loss, customary acceleration rights after an event of default or the
occurrence of a “Change of Control” under and as defined in the applicable 1.75
Lien Debt Documents);

(c) any 1.75 Lien Debt, in whole or in part, from time to time; provided that,
(i) such Permitted Refinancing is permitted pursuant to the Intercreditor
Agreement (including Section 4.04 thereof), (ii) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such Permitted Refinancing (plus unpaid accrued
interest and premium thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses and Indebtedness consisting of additional 1.75 Lien Debt
issued for accrued interest thereon paid-in-kind), (iii) such Permitted
Refinancing does not provide for any scheduled principal repayment, mandatory
redemption or payment of a sinking fund obligation prior to a date that is at
least one hundred eighty (180) days after the Revolving Maturity Date (except
for any mandatory redemption or offer to redeem such Indebtedness, in each case,
required as a result of asset sales, events of loss, customary acceleration
rights after an event of default or the occurrence of a “Change of Control”
under and as defined in the applicable 1.75 Lien Debt Documents), (iii) the
covenants, events of default, guarantees, collateral and other terms of which
(other than interest rate and redemption premiums) taken as a whole, are not
materially more restrictive to the Credit Parties than those set forth in the
1.75 Lien Note Documents being refinanced, (iv) such Indebtedness does not
mature before the 1.75 Lien Debt being refinanced, (v) no Subsidiary of the
Borrower is required to Guarantee such Indebtedness unless such Subsidiary is
(or concurrently with any such Guarantee becomes) a Guarantor hereunder and
(vi) if such Indebtedness is secured by Liens on the Collateral, such Liens
shall be subject to the Intercreditor Agreement; and

 

   Page 7



--------------------------------------------------------------------------------

(d) any 1.5 Lien Notes, in whole or in part, from time to time; provided that,
(i) such Permitted Refinancing is permitted pursuant to the Intercreditor
Agreement (including Section 4.04 thereof), (ii) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such Permitted Refinancing (plus unpaid accrued
interest and premium thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses and, Indebtedness consisting of additional 1.5 Lien Notes
issued for accrued interest thereon paid-in-kind), (iii) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to a date that is at least one hundred eighty
(180) days after the Revolving Maturity Date (other than customary offers to
repurchase upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default), (iv) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums) taken as a whole, are not materially more
restrictive to the Credit Parties than those set forth in the 1.5 Lien Note
Documents being refinanced, (v) such Indebtedness does not mature before the 1.5
Lien Notes being refinanced, (vi) no Subsidiary of the Borrower is required to
Guarantee such Indebtedness unless such Subsidiary is (or concurrently with any
such Guarantee becomes) a Guarantor hereunder and (vii) if such Indebtedness is
secured by Liens on the Collateral, such Liens shall be subject to the
Intercreditor Agreement.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01, or in the Assignment and Assumption or Lender Certificate
pursuant to which such Lender shall have assumed or agreed to provide its
Revolving Commitment, as applicable, as such commitment may be (a) reduced from
time to time pursuant to Section 2.02, (b) increased from time to time as a
result of such Lender delivering a Lender Certificate pursuant to
Section 2.03(a), and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04; provided that any
Lender’s Revolving Commitment shall not at any time exceed such Lender’s
Applicable Percentage of the Borrowing Base then in effect. The amount of each
Lender’s Revolving Commitment as of the Seventh Amendment Effective Date is set
forth on the Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Commitment, as applicable.
After giving effect to the incurrence of Indebtedness permitted under
Section 7.01(o) on the Seventh Amendment Effective Date, the aggregate amount of
the Lenders’ Revolving Commitments shall be automatically reduced to
$150,000,000. Notwithstanding the foregoing, it is the intention of the Borrower
and the Lenders, and the Borrower and the Lenders agree and acknowledge, that
any reduction in the Revolving Commitments as a result of the incurrence of 1.5
Lien Notes, 1.75 Lien Debt, Second Lien Debt or Third Lien Debt permitted by
Section 7.01(h) or Section 7.01(o), as applicable, shall not, subject to the
Intercreditor Agreement, result in, or be construed as, a permanent reduction in
the borrowing capacity of the Borrower and its Restricted Subsidiaries; provided
that, any increases in the borrowing capacity of the Borrower and its Restricted
Subsidiaries hereunder shall be subject to the terms and conditions in this
Agreement (including Section 2.03, Article III and Section 11.02(b)(i)-(ii)).

 

   Page 8



--------------------------------------------------------------------------------

“Second Lien Debt Documents” means the Intercreditor Agreement, promissory
notes, security documents, second lien credit agreement, guarantees and all
other documents or instruments executed and delivered by any Credit Party in
connection with and pursuant to, the incurrence of Second Lien Debt.

“Third Lien Debt” means Indebtedness for borrowed money and secured by Liens on
substantially the same Collateral securing the Obligations but expressly
subordinate (such subordination shall be on terms and conditions reasonably
satisfactory to the Administrative Agent and the Majority Lenders) to the Liens
securing the Obligations, the 1.5 Lien Obligations, the 1.75 Lien Debt and the
Second Lien Debt; provided that (a) the non-default interest rate on the
outstanding principal balance of such Indebtedness does not exceed the
prevailing market rate then in effect for similarly situated credits at the time
such Indebtedness is incurred, (b) the final stated maturity date of such
Indebtedness is not earlier than one hundred eighty (180) days after the
Revolving Maturity Date (as in effect on the date of issuance of such
Indebtedness), (c) such Indebtedness does not provide for any scheduled
principal repayment, mandatory redemption or payment of a sinking fund
obligation prior to a date that is at least one hundred eighty (180) days after
the Revolving Maturity Date (except for any mandatory redemption or offer to
redeem such Indebtedness, in each case, required as a result of asset sales,
events of loss, customary acceleration rights after an event of default or the
occurrence of a “Change of Control” under and as defined in the applicable Third
Lien Debt Documents, including any Indenture) and (d) no Subsidiary of the
Borrower is required to Guarantee such Indebtedness unless such Subsidiary is
(or concurrently with any such Guarantee becomes) a Guarantor hereunder.

“Third Lien Debt Documents” means the Intercreditor Agreement, promissory notes,
security documents, third lien credit agreement, guarantees and all other
documents or instruments executed and delivered by any Credit Party in
connection with and pursuant to, the incurrence of Third Lien Debt.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, (b) any Subsidiary of an
Unrestricted Subsidiary, (c) EBG Acquisition and any of its Subsidiaries,
(d) Bonchasse Land Company, LLC, a Louisiana limited liability company and any
of its Subsidiaries, (e) the Marcellus JV Operator and any of its Subsidiaries,
(f) the Marcellus Midstream Owner and any of its Subsidiaries and (g) PCMWL,
LLC, Moran Minerals, LLC and Moran Land Company, LLC. The Board of Directors of
the Borrower may designate any Subsidiary (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries at the time of such designation or at any time
thereafter

 

   Page 9



--------------------------------------------------------------------------------

(i) is a Material Domestic Subsidiary, or owns, directly or indirectly, a
Material Domestic Subsidiary, (ii) owns Oil and Gas Interests included in the
Borrowing Base Properties or owns, directly or indirectly, a Subsidiary that
owns Oil and Gas Interests included in the Borrowing Base Properties or
(iii) guarantees, or is a primary obligor of, any indebtedness, liabilities or
other obligations under any Senior Notes, 1.5 Lien Notes, 1.75 Lien Debt, Second
Lien Debt or Third Lien Debt (or any Permitted Refinancing thereof) or owns,
directly or indirectly, a Subsidiary that provides such a guarantee, or is such
a primary obligor.

2.3 Deleted Definitions. The defined terms, “Consolidated Funded Indebtedness”,
“Consolidated Leverage Ratio” and “Senior Secured Indebtedness” in Section 1.01
of the Original Credit Agreement shall be and they hereby are deleted from the
Original Credit Agreement.

2.4 Borrowing Base Redetermination. The proviso in the first sentence of
Section 3.02 of the Original Credit Agreement shall be amended and restated in
its entirety to read as follows:

“provided that, notwithstanding anything to the contrary in Article III, from
and after the Seventh Amendment Effective Date, so long as no Event of Default
shall have occurred and is continuing, the Scheduled Redetermination scheduled
to occur on or about September 1, 2017 shall occur on or about November 1, 2017
and no Redetermination shall occur prior to such Scheduled Redetermination.

2.5 Reduction of Borrowing Base Upon Asset Dispositions. Section 3.06(a) of the
Original Credit Agreement shall be and it hereby is amended and restated in its
entirety to read as follows:

(a) Reduction of Borrowing Base Upon Asset Dispositions. With respect to any
Disposition described in Section 7.03(a)(viii), the Borrowing Base shall be
automatically reduced, effective immediately upon any such Disposition, by an
amount equal to (i) at any time prior to the Asset Sale Termination Date, the
Net Cash Proceeds received by any Credit Party with respect to such Disposition
and (ii) at all other times, the Engineered Value of the Oil and Gas Interests
Disposed of (as determined by the Administrative Agent and confirmed by the
Required Revolving Lenders), and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon the consummation of such Disposition,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders until the next redetermination or adjustment of the
Borrowing Base pursuant to this Agreement; provided that, with respect to
Dispositions of the South Texas Properties permitted under
Section 7.03(a)(viii)(B), the Borrowing Base shall be automatically reduced
pursuant to this Section 3.06(a) by an amount equal to $50,000,000.00 regardless
of the Engineered Value of the South Texas Properties Disposed of.

 

   Page 10



--------------------------------------------------------------------------------

2.6 Financial Statements; Other Information. Section 6.01 of the Original Credit
Agreement shall be amended by (i) adding “, except with respect to any such
qualifications or exceptions with respect to the audit for the fiscal year
ending December 31, 2016, as a result of any financial covenant Default,
interest payment Default or principal payment Default hereunder being
anticipated to occur within 12 months from the date of such audit and opinion”
immediately after “without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit” in
clause (a) thereof and (ii) amending and restating clause (c) thereof in its
entirety to read as follows:

(c) (i) concurrently with any delivery of financial statements under clause (a)
or (b) above, and with respect to determining compliance with the financial
covenant in Section 7.11(a), a certificate in a form reasonably acceptable to
Administrative Agent signed by a Responsible Officer of the Borrower
(A) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (B) setting forth reasonably detailed
calculations demonstrating (1) compliance with Sections 7.04(j), (k), (l), (m),
(n) and (o) and Section 7.11 and (2) the Net Asset Sale Amount as of the end of
each fiscal quarter ending on or before the first anniversary of the Effective
Date and on such first anniversary date and a brief description of the event or
events occurring from and including the Effective Date included in such
calculation and (ii) as soon as available but in any event within five
(5) Business Days after the end of each fiscal month, a certificate in a form
reasonably acceptable to Administrative Agent signed by a Responsible Officer of
the Borrower (A) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (B) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.11(a) and (C) attaching a
schedule and aging of the Credit Parties’ accounts payable.

2.7 Minimum Mortgaged Value. The first sentence of Section 6.11 of the Credit
Agreement shall be and it hereby is amended by replacing “ninety percent (90%)”
with “ninety-five percent (95%)”.

2.8 Additional Indebtedness. Section 7.01 of the Original Credit Agreement shall
be amended by (i) deleting the word “and” at the end of clause (m) thereof,
replacing the “.” with “;” (ii) inserting the word “and” at the end of clause
(n) thereof, and (iii) amending and restating clause (h) thereof and inserting
the following new clause (o) immediately after clause (n), in each case, to read
as follows:

(h) Indebtedness of the Credit Parties under the (i) Senior Notes (and any
Permitted Refinancing thereof) in an aggregate outstanding principal amount not
to exceed $1,250,000,000 at any time prior to the incurrence by Borrower of any
Second Lien Debt or Third Lien Debt and thereafter the outstanding principal
amount thereof after giving effect to any exchange of Existing Senior Notes for
Second Lien Debt, or Third Lien Debt, and the incurrence of Second Lien Debt and
Third Lien Debt to repurchase or redeem Existing Senior Notes, (ii) 1.75 Lien

 

   Page 11



--------------------------------------------------------------------------------

Debt (and any Permitted Refinancing thereof) in an aggregate outstanding
principal amount after giving effect to such incurrence not to exceed the
aggregate principal amount of any Second Lien Debt exchanged therefor (plus the
principal amount of any additional 1.75 Lien Debt issued for accrued interest
thereon paid-in-kind) at any time, (iii) Second Lien Debt (and any Permitted
Refinancing thereof) in an aggregate outstanding principal amount after giving
effect to such incurrence not to exceed the outstanding principal amount thereof
after giving effect to any exchange of Second Lien Debt for 1.75 Lien Debt, at
any time and (iv) Third Lien Debt (and any Permitted Refinancing thereof) in an
aggregate outstanding principal amount after giving effect to such incurrence,
but in any event with respect to clauses (ii), (iii) and (iv) of this
Section 7.01(h), not to exceed at any time, when combined with the 1.5 Lien
Notes and the lesser of (x) the aggregate Revolving Commitments at such time and
(y) the Borrowing Base then in effect, $1,200,000,000 (plus unpaid accrued
interest and premium thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses and Indebtedness consisting of 1.75 Lien Debt, if any,
issued for accrued interest thereon paid-in-kind), in each case, subject to
Section 3.06(b);

(o) Indebtedness of the Credit Parties pursuant to the 1.5 Lien Notes issued on
the Seventh Amendment Effective Date (and any Permitted Refinancing thereof);
provided that, the aggregate principal amount of such Indebtedness does not
exceed $300,000,000 at any time (plus unpaid accrued interest and premium
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses and Indebtedness consisting of additional 1.5 Lien Notes, if any,
issued for accrued interest thereon paid-in-kind).

2.9 Additional Liens. Section 7.02 of the Original Credit Agreement shall be
amended by (i) deleting the word “and” at the end of clause (i) thereof,
(ii) replacing the “.” with “; and” at the end of clause (j) thereof and
(iii) inserting the following clause (k) immediately after such clause (j) to
read as follows:

(k) Liens securing Indebtedness permitted under Section 7.01(h) and
Section 7.01(o), as applicable, only to the extent such Indebtedness is 1.5 Lien
Notes or 1.75 Lien Debt (including any Permitted Refinancing respectively
thereof); provided that, such Liens are subject to the Intercreditor Agreement.

2.10 Permitted Dispositions. Section 7.03(a)(viii) of the Original Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:

(viii) subject to Section 2.12(b) and Section 3.06(a), the Borrower or any
Restricted Subsidiary may (A) with the prior written consent of Required
Revolving Lenders, Dispose of Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) and
(B) at any time prior to the delivery by the Administrative Agent of the New
Borrowing Base Notice with respect to the Scheduled Redetermination to occur on
or about November 1, 2017, Dispose of the South Texas Properties (whether
pursuant to a Disposition of Equity Interests of a Restricted Subsidiary or
otherwise); provided

 

   Page 12



--------------------------------------------------------------------------------

that, both before and immediately after giving effect to any Disposition of the
South Texas Properties, the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 7.11(c); provided further that, the
Credit Parties may not sell, transfer, lease, exchange, abandon or otherwise
Dispose of (in one transaction or a series of related transactions) all or
substantially all of the Borrowing Base Properties (whether pursuant to a
Disposition of Equity Interests of a Restricted Subsidiary or otherwise) without
the prior written consent of all of the Lenders;

2.11 Transactions with Affiliates. Section 7.07 of the Original Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:

Section 7.07 Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Restricted Subsidiaries
not involving any other Affiliate, (c) transactions described on Schedule 7.07,
(d) any Restricted Payment permitted by Section 7.06, (e) transactions with
Unrestricted Subsidiaries consisting of certain services agreements and
secondment agreements pursuant to which any Credit Party provides services and
secondees to such Unrestricted Subsidiaries to assist with such Unrestricted
Subsidiaries’ operations, (f) the investments permitted under Section 7.04
(other than any investments made pursuant to clause (o) thereof), (g) the MLP
Transactions and (h) entering into, and performing under, the 1.5 Lien Note
Documents and the 1.75 Lien Debt Documents (including any amendments,
modifications or waivers thereto from time to time to the extent permitted
hereunder and under the Intercreditor Agreement) and entering into, and
performing under any definitive documentation with respect to any Permitted
Refinancing in respect of any of the foregoing, including any exchange
agreements, amendments or other documents relating to the initial exchange of
any Second Lien Debt for 1.75 Lien Debt, and incurring the Indebtedness
respectively thereunder.

2.12 Restrictive Agreements. Section 7.08 of the Original Credit Agreement is
hereby amended by modifying clause (ii) of the proviso therein to add the phrase
“,the 1.5 Lien Note Documents, the 1.75 Lien Debt Documents” immediately after
the phrase “set forth in the Loan Documents”.

2.13 Amendments of Organizational Documents; Purchase of Indebtedness; Certain
Agreements. Section 7.10 of the Original Credit Agreement shall be and hereby is
amended and restated in its entireties to read as follows:

 

   Page 13



--------------------------------------------------------------------------------

(a) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, enter into or permit any material modification or amendment of, or waive any
material right or obligation of any Person under its Organizational Documents
other than, in the case of Borrower, any amendments required in connection with
authorization of a stock split of Borrower’s common stock or the authorization
of the issuance of additional common stock.

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, directly or indirectly, prepay, repay, redeem, exchange, defease, or
purchase in any manner any Senior Notes, any 1.5 Lien Notes, and 1.75 Lien Debt,
any Second Lien Debt or any Third Lien Debt (or, in each case, any Permitted
Refinancing thereof); provided that so long as no Default has occurred and is
continuing or would be caused thereby, the Borrower may (i) prepay, repay,
redeem, exchange, defease or purchase Existing Senior Notes, 1.5 Lien Notes,
1.75 Lien Debt, Second Lien Debt or Third Lien Debt with (A) the proceeds of any
Permitted Refinancing permitted pursuant to Section 7.01(h) or Section 7.01(o),
as applicable or (B) in exchange for an issuance of Equity Interests of the
Borrower (other than Disqualified Stock) or any combination of (A) and (B), and
(ii) at any other time, prepay, repay, redeem, exchange, defease or purchase
Existing Senior Notes to the extent that such Existing Senior Notes are, by
their terms, permitted or required to be retired, redeemed, defeased, exchanged,
repurchased, prepaid or repaid; provided further that in the case of this clause
(ii), after giving pro forma effect to any such prepayment, repayment, exchange,
redemption, defeasance or repurchase, (1) the sum of the Revolving Commitments
at such time (or, if less, the amount of Revolving Commitments at such time that
are available to the Borrower pursuant to Section 3.06(a) after giving effect to
the Dispositions of the South Texas Properties permitted under
Section 7.03(a)(viii)(B)) plus the Borrower’s unrestricted cash exceeds the
Aggregate Revolving Credit Exposure by an amount equal to or greater than
$100,000,000 and (2) the repurchase in cash of Existing Senior Notes does not
exceed $75,000,000 in the aggregate.

(c) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, enter into or permit any modification or amendment of (i) the Senior Note
Documents, the effect of which is to (A) increase the maximum principal amount
of the Senior Notes or the rate of interest on any of the Senior Notes (other
than as a result of the imposition of a default rate of interest in accordance
with the terms of the Senior Note Documents), (B) change or add any event of
default or any covenant with respect to the Senior Note Documents if the effect
of such change or addition is to cause any one or more of the Senior Note
Documents to be more restrictive on the Borrower or any of its Subsidiaries than
such Senior Note Documents were prior to such change or addition, (C) change the
dates upon which payments of principal or interest on the Senior Notes are due
or shorten the date of maturity of any Senior Notes, (D) change any redemption
or prepayment provisions of the Senior Notes, (E) grant any Liens in any assets
of the Borrower or any of its Subsidiaries, except for Liens granted to secure
the 1.5 Lien Notes, the 1.75 Lien Debt, the Second Lien Debt and the Third

 

   Page 14



--------------------------------------------------------------------------------

Lien Debt permitted hereunder and any other permitted liens hereunder or under
the 1.5 Lien Note Documents, the 1.75 Lien Debt Documents, the Second Lien Debt
Documents and the Third Lien Debt Documents, (ii) the Senior Note Documents, any
1.5 Lien Note Documents, any 1.75 Lien Debt Documents, and Second Lien Debt
Documents or any Third Lien Debt Documents, the effect of which is to permit any
Subsidiary to Guarantee the Senior Notes, the 1.5 Lien Notes, the 1.75 Lien
Debt, the Second Lien Debt or the Third Lien Debt, as applicable, unless such
Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
and/or (iii) any 1.5 Lien Note Documents, any 1.75 Lien Debt Documents, any
Second Lien Debt Documents or any Third Lien Debt Documents, in each case, in
contravention of the Intercreditor Agreement; provided that, notwithstanding the
foregoing, the Borrower may enter into or permit modifications or amendments of
the 1.75 Lien Debt Documents and/or Second Lien Debt Documents, as applicable,
in connection with the initial exchange of any Second Lien Debt for 1.75 Lien
Debt. Upon the issuance of any 1.5 Lien Notes or the incurrence of any 1.75 Lien
Debt, Second Lien Debt or Third Lien Debt, the Borrower shall concurrently with
the receipt of cash proceeds from such 1.5 Lien Notes, 1.75 Lien Debt, Second
Lien Debt or Third Lien Debt deliver to the Administrative Agent a certificate
of a Responsible Officer of the Borrower certifying true, accurate and complete
copies of the 1.5 Lien Note Documents, 1.75 Lien Debt Documents, Second Lien
Debt Documents and Third Lien Debt Documents, as applicable.

2.14 Financial Covenants. Section 7.11 of the Original Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

(a) Minimum Liquidity Test. As of the end of (i) the last day of any fiscal
month, the Borrower will not permit the amount by which the sum of the Revolving
Commitments on such date plus the Borrower’s unrestricted cash (but specifically
including any Credit Party’s interest in cash held in the BG Operating Account
and the BG Escrow Account for purposes of funding BG Development Costs) on such
date exceeds the sum of Aggregate Revolving Credit Exposure on such date plus
the aggregate amount of accounts payable that are more than 90 days past due as
of such date, to be less than $50,000,000 and (ii) the last day of any fiscal
quarter, the Borrower will not permit the amount by which the sum of the
Revolving Commitments on such date plus the Borrower’s unrestricted cash (but
specifically including any Credit Party’s interest in cash held in the BG
Operating Account and the BG Escrow Account for purposes of funding BG
Development Costs) on such date exceeds the sum of Aggregate Revolving Credit
Exposure on such date plus the aggregate amount of accounts payable that are
more than 90 days past due as of such date, to be less than $70,000,000 as of
the last day of any fiscal quarter.

(b) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio, for any period of four consecutive fiscal quarters ending on the last day
of any fiscal quarter, commencing with the fiscal quarter ending September 30,
2017, to be less than (i) 1.75 to 1.00 for the fiscal quarter ending

 

   Page 15



--------------------------------------------------------------------------------

September 30, 2017 and (iii) 2.00 to 1.00 for each fiscal quarter ending on or
after December 31, 2017; provided that, notwithstanding anything to the contrary
contained herein, for purposes of calculating the Interest Coverage Ratio and
determining compliance with this Section 7.11(b), (x) Consolidated EBITDAX for
the fiscal quarter ending September 30, 2017 shall be Consolidated EBITDAX for
such fiscal quarter multiplied by 4.00, Consolidated EBITDAX for the two fiscal
quarter period ending December 31, 2017 shall be Consolidated EBITDAX for such
two fiscal quarter period multiplied by 2.00 and Consolidated EBITDAX for the
three fiscal quarter period ending March 31, 2018 shall be Consolidated EBITDAX
for such three fiscal quarter period multiplied by 4/3 and (y) Consolidated
Interest Expense for the fiscal quarter ending September 30, 2017 shall be
Consolidated Interest Expense for such fiscal quarter multiplied by 4.00,
Consolidated Interest Expense for the two fiscal quarter period ending
December 31, 2017 shall be Consolidated Interest Expense for such two fiscal
quarter period multiplied by 2.00 and Consolidated Interest Expense for the
three fiscal quarter period ending March 31, 2018 shall be Consolidated Interest
Expense for such three fiscal quarter period multiplied by 4/3.

(c) Aggregate Revolving Credit Exposure to Consolidated EBITDAX Ratio. As of the
last day of any fiscal quarter, the Borrower will not permit the ratio of
(i) the sum of Aggregate Revolving Credit Exposure plus the aggregate amount of
other secured Indebtedness (other than Indebtedness permitted pursuant to
Section 7.01(h) and Section 7.01(o)) permitted pursuant to Section 7.01 to
(ii) Consolidated EBITDAX, for the four consecutive fiscal quarters then ended
to be greater than 1.20 to 1.00.

2.15 Change of Control. Clause (n) of Article IX shall be and it hereby is
amended by inserting “1.5 Lien Note Document, 1.75 Lien Debt Document,”
immediately prior to the reference to “Second Lien Debt Document” therein.

2.16 Intercreditor Agreement. The last sentence of the last paragraph of Article
X of the Original Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:

Each Lender and Issuing Bank authorize Administrative Agent to enter into the
Intercreditor Agreement, any intercreditor agreement in connection with any
Permitted Refinancing permitted by Section 7.01(h) or Section 7.01(o) or any
intercreditor agreement with respect to any 1.5 Lien Notes, 1.75 Lien Debt,
Second Lien Debt or Third Lien Debt, in each case, that is approved by the
Administrative Agent and the Majority Lenders.

2.17 Schedule 2.01. Schedule 2.01 to the Original Credit Agreement shall be and
it hereby is amended and restated in its entirety with Schedule 2.01 attached
hereto.

SECTION 3. Conditions to Effectiveness of Amendment Agreement and Occurrence of
Seventh Amendment Effective Date. This Amendment Agreement, including the
amendments to the Original Credit Agreement specified in Section 2 hereof, shall
become effective on the date on which each of the following conditions shall
have been satisfied or waived (such date, the “Seventh Amendment Effective
Date”‘):

 

   Page 16



--------------------------------------------------------------------------------

3.1 Execution and Delivery of Amendment Agreement. The Administrative Agent
shall have received this Amendment Agreement, executed and delivered by a duly
authorized officer of the Borrower, each of the other Credit Parties and the
Super-Majority Lenders.

3.2 Reduction of Revolving Loans. The Borrower shall have repaid (or shall repay
substantially contemporaneously with the Seventh Amendment Effective Date) the
outstanding Aggregate Revolving Credit Exposure to an amount that does not
exceed $25,000,000.00 (without a corresponding reduction of the Revolving
Commitments).

3.3 Revolving Commitments and Borrowing Base. Contemporaneously with the
incurrence of the 1.5 Lien Notes, and the application of the proceeds of the 1.5
Lien Notes to the outstanding Revolving Loans, the Revolving Commitments shall
be reduced ratably among the Lenders to $150,000,000.00 and the Borrowing Base
shall be reduced to $150,000,000.00. This Section 3.2(b) shall constitute notice
of the redetermination of the Borrowing Base pursuant to Section 3.04 of the
Credit Agreement in connection with the Scheduled Redetermination to occur on or
about March 1, 2017, and the Administrative Agent, the Lenders, Borrower and the
other Credit Parties hereby acknowledge that effective as of the Seventh
Amendment Effective Date, the Borrowing Base is $150,000,000.00 and such
redetermined Borrowing Base shall remain in effect until the earlier of (i) the
Scheduled Redetermination to occur on or about November 1, 2017, or such earlier
date as required pursuant to Section 3.03 of the Credit Agreement and (ii) the
date such Borrowing Base is otherwise adjusted pursuant to the terms of the
Credit Agreement.

3.4 No Default. No Default or Event of Default shall have occurred and be
continuing under the Original Credit Agreement on the Seventh Amendment
Effective Date.

3.5 Fees and Expenses. The Borrower shall have paid to the Administrative Agent
all reasonable documented out-of-pocket fees and expenses of the Administrative
Agent incurred in connection with the transactions contemplated by this
Amendment Agreement (including, to the extent invoiced, the reasonable
documented out-of-pocket fees, disbursements and charges of Norton Rose
Fulbright US LLP), to the extent required to be paid by Section 11.03 of the
Original Credit Agreement. With respect to any Lender who retained outside
counsel pursuant to Section 11.03 and to the extent such reasonable and
documented fees and expenses have been provided to the Borrower on or prior to
the Seventh Amendment Effective Date, the Borrower shall have paid such
reasonable and documented fees and expenses of such outside counsel to the
extent required to be paid by Section 11.03 of the Original Credit Agreement and
otherwise thereafter upon delivery of reasonable and documented fees and
expenses to the extent required to be paid by Section 11.03 of the Original
Credit Agreement.

3.6 Intercreditor Agreement; Reaffirmation Agreement. The Administrative Agent
shall have received a fully executed copy of each of (i) the intercreditor
agreement(s), or amendments thereto, as applicable, in each case that are
required by the Credit Agreement and this Amendment Agreement with respect to
the incurrence of Indebtedness under the 1.5 Lien Notes, the 1.75 Lien Debt, the
Second Lien Debt and the Third Lien Debt and (ii) a reaffirmation agreement
substantially in the form of Annex I to this Amendment Agreement (the
“Reaffirmation Agreement” and together with such intercreditor agreement(s), the
“2017 January Agreements”).

 

   Page 17



--------------------------------------------------------------------------------

3.7 Legal Opinion. The Administrative Agent shall have received an executed
legal opinion, in form and substance reasonably satisfactory to the
Administrative Agent, of Haynes and Boone, LLP, special counsel for the
Borrower.

SECTION 4. Representation and Warranties. Each Credit Party represents and
warrants to the Administrative Agent and the Lenders that:

4.1 Corporate Authority; Enforceability. Each of the Amendment Agreement and the
2017 January Agreements has been duly authorized, executed and delivered by each
Credit Party that is party hereto or thereto, and constitutes the legal, valid
and binding obligations of such Credit Party, enforceable against such Credit
Party in accordance with its terms and the Existing Agreement, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing;

4.2 No Conflict. The execution, delivery and performance by each Credit Party of
each of this Amendment Agreement and the 2017 January Agreements to which it is
a party will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of any such Credit Party, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which any such Credit Party is
a party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in subclause
(i) or (ii) of this Section 3.2(b) would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any such Credit Party, other than the
Liens created by the Loan Documents and Permitted Liens (after giving effect to
the amendments to the Original Credit Agreement specified in Section 2 hereof);

4.3 Reaffirmation of Representations and Warranties. The representations and
warranties set forth in the Loan Documents are true and correct in all material
respects on and as of the Seventh Amendment Effective Date, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

 

   Page 18



--------------------------------------------------------------------------------

4.4 No Default. Prior to and after giving effect to the Amendment Agreement, no
Default or Event of Default has occurred and is continuing.

SECTION 5. Miscellaneous.

5.1 Continuing Effect; No Other Amendments or Waivers. Except as expressly set
forth herein, this Amendment Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Lenders, the Administrative Agent, the Issuing Banks, the
Borrower or any other Credit Party under the Original Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Original Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle the Borrower to any future consent to,
or waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Original
Credit Agreement or any other Loan Document in similar or different
circumstances. Upon the occurrence of the Seventh Amendment Effective Date, any
reference to the “Credit Agreement” in the Original Credit Agreement and the
other Loan Documents shall mean the Amended and Restated Credit Agreement.

5.2 FATCA. From and after the Seventh Amendment Effective Date, the Borrower
shall indemnify the Administrative Agent, and hold it harmless from, any and all
losses, claims, damages, liabilities and related expenses, including Taxes and
the fees, charges and disbursements of any counsel for any of the foregoing,
arising in connection with the Administrative Agent’s treating, for purposes of
determining withholding Taxes imposed under FATCA, this Amendment as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

5.3 Amendment; Counterparts. This Amendment Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and the Lenders required under Section 11.02
of the Amended and Restated Credit Agreement. This Amendment Agreement may be
executed in any number of separate counterparts by the parties hereto (including
by telecopy or via electronic mail), each of which counterparts when so executed
shall be an original, and all the counterparts shall together constitute one and
the same instrument.

5.4 GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AMENDMENT AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN
SECTIONS 11.09 AND 11.10 OF THE ORIGINAL CREDIT AGREEMENT AS IF SUCH SECTIONS
WERE SET FORTH IN FULL HEREIN.

5.5 Headings. The Article and Section headings used herein are for convenience
of reference only, are not part of this Amendment Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting
this Amendment Agreement.

 

   Page 19



--------------------------------------------------------------------------------

5.6 Severability. Any provision of this Amendment Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[Signature pages follow.]

 

   Page 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to
Amended and Restated Credit Agreement to be executed and delivered by their
respective duly authorized officers as of the date first above written.

 

BORROWER: EXCO RESOURCES, INC. By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial   Officer and
Treasurer GUARANTORS: EXCO HOLDING (PA), INC. EXCO PRODUCTION COMPANY (PA), LLC
EXCO PRODUCTION COMPANY (WV), LLC EXCO RESOURCES (XA), LLC EXCO SERVICES, INC.
EXCO MIDCONTINENT MLP, LLC EXCO PARTNERS GP, LLC EXCO PARTNERS OLP GP, LLC EXCO
HOLDING MLP, INC. EXCO LAND COMPANY, LLC By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial   Officer and
Treasurer EXCO OPERATING COMPANY, LP By:   EXCO Partners OLP GP, LLC,   its
general partner By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief   Financial Officer and
Treasurer

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXCO GP PARTNERS OLD, LP By:   EXCO Partners GP, LLC,   its general partner By:
 

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief   Financial Officer and
Treasurer RAIDER MARKETING GP, LLC By:  

/s/ Tyler Farquharson

Name:   Tyler Farquharson Title:   Vice President, Chief Financial Officer and
Treasurer RAIDER MARKETING, LP By:   Raider Marketing GP, LLC   its general
partner   By:  

/s/ Tyler Farquharson

  Name:   Tyler Farquharson   Title:   Vice President, Chief Financial Officer  
and Treasurer

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as   Administrative Agent and as a Lender By:  

/s/ David Morris

Name:   David Morris Title:   Authorized Officer

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Bryan McDavid

Name:   Bryan McDavid Title:   Director

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Managing Director

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:  

/s/ Bryan J. Matthews

Name:   Bryan J. Matthews Title:   Authorized Signatory By:  

/s/ Julia Bykhovskaia

Name:   Julia Bykhovskaia Title:   Authorized Signatory

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender By:  

/s/ Juli Bieser

Name:   Juli Bieser Title: Managing Director By:  

/s/ Charles Hall

Name:   Charles Hall Title: Managing Director

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title: Director, Banking Products Services, US By:  

/s/ Darlene Arias

Name:   Darlene Arias Title: Director

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Lender By:  

/s/ Brice LeFoyer

Name:   Brice Le Foyer Title: Director By:  

/s/ Vikram Nath

Name:   Vikram Nath Title: Director

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title: Director By:  

/s/ Benjamin Souh

Name:   Benjamin Souh Title: Vice President

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ushma Dedhiya

Name:   Ushma Dedhiya Title: Authorized Signatory

Signature Page to Seventh Amendment to Amended and Restated Credit Agreement